FACTS AGREED.
It is agreed in the above-entitled cause, that at a general election held in November, 1898, N. S. Wilson, plaintiff relator, was elected clerk of the Superior Court of Forsyth County, and duly qualified and entered upon the duties of the said office. It is also agreed that the amount of fees from civil and probate business received by the clerk of the Superior Court of Forsyth County averages $1,500 per year and the fees received from criminal actions, $1,200 per year.
It is also agreed, that S. T. Neal, the defendant, under the provisions of acts of the General Assembly of 1899, ch. 371 and 594, was appointed clerk of the Criminal Court of Forsyth County in the Western District Criminal Court, and duly qualified as said clerk and entered upon the duties of said office, and now duly performs the duties of said clerk of the Criminal Court of Forsyth County as provided by said Act of Assembly, receiving the fees and emoluments thereof.              (782)
                                    WATSON, BUXTON  WATSON, HOLTON  ALEXANDER,  Attorneys for Plaintiff Relator. GLENN  MANLY,  Attorneys for S. T. Neal.
His Honor, upon consideration, rendered judgment in favor of defendant, S. T. Neal, and plaintiff relator, N. S. Wilson, appealed to the Supreme Court.
From the facts agreed in this case it appears that the same questions of law are presented for our consideration and decision that were presented in the case of White v. Murray, ante, 153. The opinion in that case must govern us in deciding this case, and the judgment of the court below, holding that plaintiff could not recover, is
Affirmed. *Page 504 
(783)